Citation Nr: 0217741	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-13 554	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
benefits.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which found that the appellant had 
no recognized military service with the Armed Forces of 
the United States.

It is noted that the appellant originally requested a 
personal hearing before a Member of the Board in 
conjunction with his appeal.  However, this request was 
withdrawn by the appellant in August 1999.  38 C.F.R. 
§ 20.704(e).

In a previous October 2000 decision, the Board denied the 
appellant's claim that the veteran had met the threshold 
requirements for eligibility for VA benefits.  The 
appellant subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  In an order dated 
in April 2002, the Court vacated the Board's October 2002 
decision and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  The case is now again before the Board pursuant 
to the Court's remand.


FINDINGS OF FACT

1. VA has made reasonable efforts to assist the appellant 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate 
his claim.

2. The Department of the Army has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, 
in the service of the United States Armed Forces.



CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate his claim by means 
of the discussions in the January 1999 letter of denial 
from the RO; the April 2001 statement of the case; and the 
October 2000 Board decision.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  With regard to 
the Board's duty to assist, the Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue 
on appeal has been obtained.  Specifically, the RO has 
attempted to verify the appellant's alleged service by 
requesting certification from ARPERCEN.  As discussed 
below, a second verification is not warranted based on the 
evidence presented by the appellant subsequent to the 
Board's last decision.  As such, VA's duties under the 
VCAA have been satisfied.

Legal Criteria and Analysis.  The term "veteran" means a 
person who served in the active military, naval or air 
service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension or burial 
benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification 
from the appropriate service department under the 
following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document 
contains needed information as to length, time and 
character of service; and (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

The appellant has asserted that he served in the service 
of the United States Armed Forces during World War II.  On 
a July 1998 VA Form 21-526, Application for Compensation 
or Pension, he asserted that he had had military service 
from December 1942 to 1946.  He also reported that he did 
not serve under any aliases during his military service.  
On a June 1999 VA Form 9, Appeal to the Board, he 
maintained that he served in World War II, and that he 
enlisted in the Philippine Guerrilla Movement in October 
1943.  Additionally, the appellant has asserted that he 
was held as a prisoner of war (POW) during World War II.

In November 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
held that "VA is prohibited from finding, on any basis 
other than a service department document, which VA 
believes to be authentic and accurate, or service 
department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In addition, we note that 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the United States Army's 
aforementioned determination that the appellant did not 
serve as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, is binding upon the Board.  

Although the service department has reported that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas in 
the service of the United States Armed Force," it is 
possible for the appellant to submit additional evidence 
that might require a second verification from the service 
department.  See, e.g., Laruan v. West, 11 Vet. App. 80, 
82 (1998) ("Although 'service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces,' . . . when a claimant submits evidence 
establishing that the service department's certification 
was based upon erroneous information, a second 
verification may be required.") (citation omitted); 
overruled on other grounds by Trilles v. West, 13 Vet. 
App. 314, 325 (2000) (en banc); see also Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The appellant has since submitted no United States service 
documents in support of his claim, or any further 
information different from that previously submitted to 
ARPERCEN, which would warrant a request for 
recertification.  Although he has submitted an August 1993 
joint affidavit from lay witnesses asserting that he was a 
prisoner of Japanese soldiers, this evidence would not 
warrant a request for recertification, as it merely 
reiterates his previously considered contention.  In 
October 2002, the appellant submitted a document 
apparently issued by the Philippine Army dated in February 
1948 which reflects that he was discharged from military 
service for physical disability contracted in line of 
duty.  This document uses the same name and service number 
as the RO had used when service verification was requested 
in 1998.  The appellant has submitted no evidence which 
indicates that the service department's certification was 
based upon erroneous information.  Thus, a second 
verification is not required.  See Laruan and Sarmiento, 
both supra.  Accordingly, VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for basic eligibility for VA benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

